DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display device comprising: a base substrate; a light emitting element that is located on the base substrate; a first inorganic layer disposed on the light emitting element; an insulating layer disposed on the first inorganic layer, the insulating layer including a first surface facing the first inorganic layer and a second surface opposite to the first surface; a first electrode disposed on the second surface of the insulating layer, the first electrode comprising a first opening; a second electrode disposed on the second surface of the insulating layer and spaced apart from the first electrode; a first conductive pattern located in the first opening and spaced apart from the first electrode; and a controller configured to detect mutual capacitance between the first electrode and the first conductive pattern.  The closest prior art Lee et al. (US 2014/0253499) discloses a first and second strip electrodes, the first strip electrodes having openings that have an electrode pad unit within the opening.  The electrode pad is capable of detecting a self-capacitance, while a mutual capacitance is detected using the first and second strip electrodes.  Lee fails to disclose a controller configured to detect mutual capacitance between the first electrode and the first conductive pattern.  An analogous prior art Kim et al. (US 2018/0224984) discloses a first and second electrodes, the first strip electrodes having openings that have a third electrode within the opening, however does not mention self capacitance detection.  Another analogous prior art Wensel (US 2015/0160754) discloses electrodes with gaps (openings) in them that are filled by proximity electrodes.  The proximity electrodes are operated in a self-capacitance mode, the separate electrodes facilitate mutual capacitance sensing.  However, Wensel fails to disclose a controller configured to detect mutual capacitance between the first electrode and the first conductive pattern.  None of the cited prior art alone or in combination teach or suggest the limitation of a controller configured to detect mutual capacitance between the first electrode and the first conductive pattern.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628